                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                   3:16-cv-330-RJC
                                 (3:07-cr-144-RJC-1)

ANDRE L. CORBETT,                   )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                         ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

       THIS MATTER is before the Court on the parties’ Response to the Court’s September 4,

2019 Order to Show Cause why the stay should not be lifted. (Doc. No. 8).

       This matter is currently being held in abeyance pending resolution of United States v. Ali,

No. 15-4433 and United States v. Simms, No. 15-4640 which are pending before the Fourth Circuit

Court of Appeals. (Doc. No. 6). On September 4, 2019, the Court ordered the parties to show cause

why the stay should not be lifted in light of United States v. Davis, 139 S.Ct. 2319 (2019) and

United States v. Simms, 914 F.3d 229 (4th Cir. 2019). (Doc. No. 8).

       The Government filed a Response arguing that the stay should be continued pursuant to

Ali because the legal issues presented in Ali and the instant case are nearly identical. (Doc. No. 9).

Petitioner filed a Reply arguing that Ali, which is itself stayed pursuant to United States v. Jordan,

No. 17-4751, is no longer relevant and that the instant case should instead be stayed pursuant to

United States v. Steward, No. 15-4422. (Doc. No. 10).

       The Court agrees with Petitioner that the issues involved in Steward may have a bearing

on the disposition of the issues in Petitioner’s case. This case will therefore continue to be stayed


                                                  1
pursuant to Ali and Steward and the Government will be ordered to respond to Petitioner’s § 2255

Motion to Vacate within 30 days after the mandate in Ali or Steward is issued, whichever occurs

first.

         IT IS, THEREFORE ORDERED that this case will remain stayed pursuant to Ali and

Steward and the Government shall have 30 days after the Fourth Circuit issues its mandate in Ali

or Steward, whichever occurs first, to respond to Petitioner’s § 2255 Motion to Vacate.



                                        Signed: September 18, 2019




                                                2
